DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/15/2021. As directed by the amendment: claims 1 and 3 has/have been amended and new claims 20-29 has/have been added.  Claims 1-29 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that Haley does not disclose or suggest a combination of one (fine adjustment) poppet valve and a fine-adjustment drive with one or more open/close poppet valves with a discrete actuator as claimed in claims 1 and 11, the Examiner acknowledges the difference in combination of types of drive systems of the invention and of those of Haley.  However, the claims 1 and 11 define the drive systems based on their functional use, and Haley’s valves 50 have the capability of being a fine adjustment valve and an open/closed valve, depending on how they are used (see col 2, ll. 42 – col. 3, ll. 19).  One valve 50 can operate to read on a fine-adjustment poppet valve with a fine adjustment drive when used for incremental opening/closing, and another valve 50 can operate as an open/close poppet valve In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the disclosure of Haley is seen to meet the invention as claimed, and the rejection under Haley is maintained.
Applicant’s arguments, see page, filed 07/15/2021, with respect to Ernyei and Brachert have been fully considered and are persuasive due to the combinations of each affecting the intended design of Haley’s slotted sides and operation of the solenoids.  Therefore, the rejection of claims 2, 3, 8, and 15 has been withdrawn. 
The instant office action has been made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 4-7, 10-13, 17-21, 23-24, and 29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Haley (US 4170245).
Haley discloses a control valve assembly (10, fig. 3) for controlling a process fluid flow of a process engineering plant, such as a power plant, a chemical plant, a food-processing plant or the like, comprising: at least one fine-adjustment poppet valve (50) with a fine adjustment drive (52) configured to continuously finely adjust a fine adjustment poppet valve throughflow area (22); and at least one open/closed poppet valve (another 50) with a discrete actuator (another 52) configured to selectively place the open/close poppet valve (50) either into an open position, in which a poppet valve throughflow area (24) is completely open, or a closed position, in which the poppet valve throughflow area is closed off, wherein a cumulative total flow area of the control valve assembly (10) is defined by the fine adjustment poppet valve throughflow area of the at least one fine adjustment poppet valve (50) and by the poppet valve throughflow area of the at least one open/closed poppet valve (50). (Each of the valves (50) can be used both as a fine adjustment poppet valve and as an open/closed poppet valve, col 2, line 42 to col 3, line 19);
wherein the fine-adjustment drive (52) of the at least one fine-adjustment poppet valve and/or the discrete actuator of the at least one open/close poppet valve are arranged within a process fluid-carrying section of the housing of the control valve assembly (52 are arranged within the interior section of 12, the interior of 12 is where 
wherein the flow areas have a different width (Each of the valves (50) can be used both as a fine adjustment poppet valve and as an open/closed poppet valve, page 2, line 42 to page 3, line 19) therefore, the flow area of a wider width can be interpreted as a fine adjustment poppet valve and would be wider than an open/closed poppet valve;
wherein the control valve assembly comprises numerous valves (Each of the valves (50) can be used both as a fine adjustment poppet valve and as an open/closed poppet valve, pg. 2, ll. 42 – pg. 3, ll. 19) with flow areas of different widths (seen in figs. 3-5);
wherein the valves of the control valve assembly are configured to close without power (forced closed by spring 58);
wherein the control valve assembly comprises proportional solenoids (col. 2, ll. 42-57);
wherein the discrete actuator (52) of the at least one open/close poppet valve comprises an electrical switching actuator (solenoid) defining at least one stable position corresponding to the open position and/or the closed position of the open/close poppet valve,
wherein the control electronics of the control valve arrangement are capable of providing a smooth and/or step-free overall throughflow characteristic curve (see page 2, line 42 to page 3, line 19);

wherein the process engineering plant is capable of being a power plant, chemical plant, or food processing plant (note, this limitation is interpreted as referring to the intended use of preamble of claim 1); 
wherein the discrete actuator is configured to move the open/close poppet valve into exactly one of exactly two possible positions (the actuator is capable of moving the valve into exactly the fully open or fully closed positions of the valve) (note, the limitation does not preclude more than two possible positions.  The Examiner would recommend language such as “one of only two possible stable positions”); 
wherein the discrete actuator is configured to not occupy any stable intermediate position between the fully open position and the fully closed position (note, the limitation does not preclude stable intermediate positions, only that the stable intermediate positions are not occupied; the actuator each valve 50 is capable of being used to move the valve from the fully closed position straight to the fully open position without stopping in between); and 
wherein the discrete actuator is configured to perform a switchover between the closed position and the open position based on a control signal exceeding a threshold (threshold can be rated voltage for the deengergized solenoid to move to the fully open position, co 2, ll. 52-54).
Haley similarly discloses a method for actuating the control valve arrangement (10) which is connected in parallel, the control valve arrangement comprises at least one fine adjustment poppet valve (50) with an analog throughflow characteristic curve 
wherein the activation of the at least one fine-adjustment poppet valve comprises a continuous opening of the fine-adjustment poppet valve from an initially closed fine-adjustment valve flow area to a dilated, wide fine-adjustment valve flow area (page 2, line 42 to page 3, line 19);
comprising switching, during which the open/close poppet valve is moved from the closed position into the open position and during which the fine-adjustment valve flow area of the fine-adjustment poppet valve switches from the dilated, wide fine-adjustment valve flow area to the closed fine-adjustment valve flow area. (continuous opening and/or sudden switching, col. 2, line 42 to col 3, line 19); 
a non-transitory computer-readable storage medium with an executable program stored thereon (in CPU 66; processing chip, claim 3), wherein, when executed, the program instructs a processor to perform the method; 
further comprising performing a switchover between the closed position and the open position in response to a control signal exceeding a threshold (threshold can be 
wherein the digital flow characteristic of the at least one open/close poppet valve assigns, to each control signal, either the closed position or the open position of the open/close poppet valve (the fully open and closed positions of valve 50 would have signals corresponding to their digital flow characteristics).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haley (US 4170245) in view of Schmid et al. (US 2016/0305569).
Haley discloses the invention as essentially claimed, except for wherein the open/close poppet valve switches between the closed position and the open position under the under influence of a damper; and wherein the damper is a pneumatic or hydraulic damper.
Schmid et al. teach a related solenoid control poppet valve, wherein the poppet valve switches between the closed position and the open position under the under influence of a damper [0005]; and wherein the damper is a pneumatic or hydraulic damper [0005], for the purpose of preventing an abrupt closing thereof and associated 
It would have been obvious to one having ordinary skill in the art to modify the invention of Haley, such that the open/close poppet valve switches between the closed position and the open position under the under influence of a damper; and wherein the damper is a pneumatic or hydraulic damper, as taught by Schmid et al., for the purpose of preventing an abrupt closing thereof and associated pressure surges; noise as well as wear which arise if the valve element strikes the valve seat in an undamped manner are also prevented.

Allowable Subject Matter
Claims 2, 3, 8, 15, 22, and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.